        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 1 of 23



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
SECURITIES AND EXCHANGE COMMISSION, :
                                     :                     19 Civ. 9439 (PKC)
                         Plaintiff,  :
                                     :                     ECF Case
               -against-             :
                                     :
TELEGRAM GROUP INC. and TON ISSUER   :
INC,                                 :
                                     :
                         Defendants. :
------------------------------------x

   DEFENDANTS’ RESPONSES AND OBJECTIONS TO PLAINTIFF’S NOTICE OF
       DEPOSITION TO TELEGRAM GROUP INC. AND TON ISSUER INC

                Pursuant to Rules 26 and 30 of the Federal Rules of Civil Procedure and the Local

Civil Rules for the Southern District of New York (“Local Rules”), Defendants Telegram Group

Inc. and TON Issuer Inc (collectively, “Telegram” or “Defendants”), by and through their

undersigned counsel, hereby respond and object to the Notice of Deposition to Telegram Group

Inc. and Ton Issuer Inc, dated December 2, 2019 (the “Notice”), issued by Plaintiff Securities

and Exchange Commission (“Plaintiff” or the “SEC”) in the above-captioned case (“Action”).

                                    GENERAL OBJECTIONS

                The following General Objections are hereby incorporated into each of the

objections to specific topics as if they were set forth in full in the specific objection. The

objections to specific topics are intended to amplify the General Objections and neither limit the

applicability of any of the General Objections nor waive any objections that may, in addition to

those set forth, be applicable to the specific topics.

                1.      Defendants object to the Notice to the extent that the Notice, or the

Definitions related thereto, purport to impose any obligation on Defendants in excess of the
        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 2 of 23



requirements set forth in the Federal Rules of Civil Procedure, the Local Rules or any other

statute, rule or order applicable to the Action.

               2.      Defendants object to the Notice to the extent that it seeks discovery of

information protected from disclosure by the attorney-client privilege, work-product doctrine or

any other applicable privilege, doctrine, rule, immunity or ground for non-production. Nothing

done in relation to the Notice is intended to or shall operate as a waiver by Defendants,

intentionally or otherwise, of the attorney-client privilege, work-product doctrine or any other

applicable privilege, doctrine, rule immunity or ground for non-production.

               3.      Defendants object to the Notice to the extent it seeks information that is

protected by foreign laws from searches, access, export or production, including, but not limited

to, the requirements of the European Commission, national laws implementing the Directive on

Privacy and Electronic Communications (2002/58/EC), the General Data Protection Regulation

(2016/679), the United Kingdom’s Data Protection Act 2018 or any other similar national

privacy law, or that is otherwise protected from discovery or disclosure under any applicable

order, rule, law or privileged (together, the “Protected Information”). To the extent that the

Notice may be construed as seeking such Protected Information, Defendants claim and invoke all

applicable protections available, including, but not limited to, those enumerated in this

paragraph. Any inadvertent production or disclosure of any Protected Information shall not be

deemed a waiver of any right, privilege or immunity, or of any other ground for objecting to

discovery with respect to such disclosure, or of Defendants’ right to object at any time,

including, but not limited to, during the course of the Action, to the use of such Protected

Information.




                                                   2
        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 3 of 23



               4.      Defendants object to the Notice to the extent it seeks information that is

beyond the jurisdictional reach of the SEC and is therefore irrelevant.

               5.      Defendants object to the Notice to the extent it purports to require

Defendants to disclose trade secrets, proprietary, confidential or sensitive business information

or personal information concerning any employee or other individual. Defendants will disclose

such information only to the extent it is relevant to any claim or defense of a party to the Action

and only pursuant to the Stipulation and Protective Order entered by the Court on November 12,

2019.

               6.      Defendants object to the Notice to the extent in contains vague,

ambiguous, undefined or argumentative terms, and to the extent that the Notice assumes disputed

facts or legal conclusions in connection with the information requested. Defendants hereby deny

all such disputed facts and legal conclusions.

               7.      Defendants object to the Notice to the extent that it purports to require

Defendants to disclose information (i) already in Plaintiff’s possession, custody or control; (ii) in

the public domain; or (iii) available to Plaintiff from a more convenient, less burdensome or less

costly source than Defendants, on the grounds that such topics are overbroad and unduly

burdensome.

               8.      Defendants object to the Notice to the extent that it purports to require

Defendants to disclose information (i) not in Defendants’ actual possession, custody or control;

or (ii) created or held by any person or entity other than Defendants themselves, on grounds that

such topics are overbroad and unduly burdensome.




                                                  3
        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 4 of 23



               9.      By responding and objecting to the Notice, Defendants in no way waive

any rights or defenses in this Action, including, but not limited to, defenses based on personal

jurisdiction, all of which are expressly preserved.

                        SPECIFIC OBJECTIONS TO DEFINITIONS

               Without waiving or departing from the General Objections above, and specifically

incorporating those objections in the Specific Responses and Objections below, the Defendants

make the following specific objections to the Notice’s Definitions and Instructions:

               1.      Defendants object to each of the Instructions to the extent they seek to

impose requirements beyond those imposed by the Federal Rules of Civil Procedure and the

Local Rules. Defendants will comply with the requirements of the Federal Rules of Civil

Procedure and the Local Rules.

               2.      Defendants object to the Definition of “Initial Offering” because it

assumes disputed facts and legal conclusions regarding the “offer and sale of Grams.” Grams

did not exist during the “Relevant Period” and as such were not offered or sold, but rather the

“Purchase Agreements” offered or sold the right to receive Grams in the future if the TON

Blockchain is successfully launched.

               3.      Defendants object to the Definition of “Initial Purchasers” because it

assumes disputed facts and legal conclusions regarding “persons and entities that purchased

approximately 2.9 billion Grams.” Grams did not exist during the “Relevant Period” and as such

were not purchased, but rather persons and entities purchased the right to receive approximately

2.9 billion Grams through Purchase Agreements if the TON Blockchain is successfully launched.

               4.      Defendants object to the Definition of “Applications” because it is vague,

ambiguous, overbroad and seeks to impose burdens not contemplated by the Federal Rules of



                                                 4
         Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 5 of 23



Civil Procedure or the Local Rules by including “applications, programs, or services that may be

used or that are intended to be used” within its scope.

                             SPECIFIC RESPONSES AND OBJECTIONS

TOPIC NO. 1:

                The identities, positions, locations and responsibilities of all employees,
contractors, agents, and affiliates of Telegram, including but not limited to non-Telegram
individuals, companies, or entities, that assisted, advised, or performed services in connection
with the Initial Offering and the creation and development of the TON blockchain and any
Applications during the Relevant Period.

RESPONSE TO TOPIC NO. 1:

                  Defendants object to this Topic on the grounds that it is overly broad, unduly

burdensome, irrelevant and is not proportional to the needs of the case because it seeks the

positions, locations and responsibilities of all Telegram employees, as well as third parties, that

performed any tasks in connection with the Initial Offering, the TON blockchain or Applications.

Defendants further object to this Topic on the grounds that there is a more convenient, practical

and less burdensome source for this information. Defendants further object to this Topic on the

grounds that it is duplicative of Plaintiff’s prior discovery requests, including Interrogatories

Nos. 8-10.1

                  Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning the identities, positions and responsibilities of key Telegram employees

involved in the TON Blockchain and/or Grams.




1
 References to certain Interrogatories are to those interrogatories propounded in Plaintiff’s First Set of
Interrogatories to Defendants, dated November 1, 2019.



                                                           5
        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 6 of 23



TOPIC NO. 2:

              The identity of all forms of communications used by Telegram employees in
connection with any aspect of the Initial Offering and the creation and development of the TON
blockchain and any Applications during the Relevant Period.

RESPONSE TO TOPIC NO. 2:

               Defendants object to this Topic on the grounds that it is ambiguous, including its

request that Defendants designate a corporate representative concerning “[t]he identity of all

forms of communication.” Defendants further object to this Topic on the grounds that it is

overly broad, unduly burdensome and is not proportional to the needs of the case, as it purports

to require Defendants to prepare a corporate representative on the “identity of all forms of

communication” used by all Telegram employees during the nearly three-year Relevant Period.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies or procedures, if any, regarding the forms of

communication used by Telegram employees involved in the TON Blockchain and/or Grams

regarding the Private Placement and/or the development of the TON Blockchain.

TOPIC NO. 3:

              The identities and locations of all third parties, including digital asset platforms,
that Telegram communicated with regarding the listing or custody of Grams and any
determinations made by such entities regarding the listing or custody of Grams.

RESPONSE TO TOPIC NO. 3:

               Defendants object to this Topic on the grounds that it is overly broad, unduly

burdensome, is not proportional to the needs of the case and seeks information that is not within

Telegram’s possession, custody and control because it requires Defendants to prepare a corporate

representative to testify about the “identities and locations of all third parties” that Telegram



                                                  6
        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 7 of 23



communicated with, as well as the “determinations” made by those third parties. Defendants

further object to this Topic on the grounds that there is a more convenient, practical and less

burdensome source for this information. Defendants further object to this Topic on the grounds

that it is duplicative of Plaintiff’s prior discovery requests.

                Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 4:

                How Telegram solicited potential and actual initial purchasers.

RESPONSE TO TOPIC NO. 4:

                Defendants object to this Topic on the grounds that it is irrelevant and ambiguous,

including its use of the term “solicited.” Defendants further object to this Topic on the grounds

that it is duplicative of Plaintiff’s prior discovery requests.

                Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies or procedures, if any, for soliciting potential and

actual purchasers in the Private Placement.

TOPIC NO. 5:

               How Telegram determined the price of Grams for each stage of the Initial
Offering, the number of Grams sold in each stage, and the “Reference Price” of Grams at launch.

RESPONSE TO TOPIC NO. 5:

                Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests. Defendants further object to this Topic on the grounds that there is a

more convenient, practical and less burdensome source for this information. Defendants also




                                                   7
        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 8 of 23



object to this Topic on the grounds that it is ambiguous, as it is unclear from the plain text of this

Topic what information Plaintiff is seeking a Telegram corporate representative to testify about.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies or procedures, if any, regarding the determination of

the Reference Price for Grams.

TOPIC NO. 6:

                The identities, locations and responsibilities of all persons who are responsible for
the potential integration or actual integration of the TON Blockchain and Telegram Messenger.

RESPONSE TO TOPIC NO. 6:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 9. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information. Defendants also object to this Topic on the grounds that it ambiguous, overly

broad, unduly burdensome and is not proportional to the needs of the case, including its request

that Telegram designate a corporate representative to testify regarding “all persons . . .

responsible” for a potential integration of the TON Blockchain and Telegram Messenger, which

may never occur.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 7:

               All potential or actual integrations of the TON Blockchain and Telegram
Messenger.




                                                  8
        Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 9 of 23



RESPONSE TO TOPIC NO. 7:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests. Defendants further object to this Topic on the grounds that it

ambiguous, overly broad, unduly burdensome and is not proportional to the needs of the case,

including its request that Telegram designate a corporate representative to testify regarding “all

potential or actual integrations of the TON Blockchain and Telegram Messenger.”

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies or procedures, if any, regarding any potential or actual

integration of TON Blockchain and Telegram Messenger.

TOPIC NO. 8:

               The identities, locations and responsibilities of all persons who are or will be
associated with the TON Foundation and all details regarding the TON Foundation’s formation,
governance, and responsibilities

RESPONSE TO TOPIC NO. 8:

               Defendants object to this Topic on the grounds that it is vague, ambiguous, and

duplicative of Plaintiff’s prior discovery requests, including Interrogatory No. 10. Defendants

further object to this Topic on the grounds that there is a more convenient, practical and less

burdensome source for this information. Defendants also object to this Topic on the grounds that

it is ambiguous, overly broad, unduly burdensome and is not proportional to the needs of the

case, including its request that Telegram designate a corporate representative to testify regarding

“all persons who . . . will be associated with the TON Foundation,” which does not yet exist and

may never exist.




                                                 9
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 10 of 23



               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their Response to Plaintiff’s Interrogatories, including

Interrogatory No. 10.

TOPIC NO. 9:

               The makeup and purpose of the TON Reserve.

RESPONSE TO TOPIC NO. 9:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests. Defendants further object to this Topic on the grounds that it is vague

and ambiguous, including its request that Telegram designate a corporate representative to testify

concerning the “makeup” of the TON Reserve.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their numerous previous submissions on this issue,

including but not limited to their Response to Plaintiff’s Interrogatories, including Interrogatory

No. 16.

TOPIC NO. 10:

                The identities, positions, locations and roles of any persons, companies or entities
that Defendants communicated with concerning sales or resales of Grams after the close of the
Initial Offering.

RESPONSE TO TOPIC NO. 10:

               Defendants object to this Topic on the grounds that it is irrelevant and duplicative

of Plaintiff’s prior discovery requests, including Interrogatory No. 12. Defendants further object

to this Topic on the grounds that there is a more convenient, practical and less burdensome

source for this information. Defendants also object to this Topic on the grounds that it is

ambiguous, overly broad, unduly burdensome and is not proportional to the needs of the case,



                                                 10
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 11 of 23



including its request that Telegram designate a corporate representative to testify regarding the

“positions, locations and roles” of third parties, which are not within Telegram’s possession,

custody or control.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 11:

               A description of the status of development of the TON Blockchain at various
times, including on October 31, 2019, at present, and the anticipated stage at launch.

RESPONSE TO TOPIC NO. 11:

               Defendants object to this Topic on the grounds that there is a more convenient,

practical and less burdensome source for this information. Defendants further object to this

Topic on the grounds that it is ambiguous, overly broad, unduly burdensome and is not

proportional to the needs of the case, including its request that Telegram designate a corporate

representative to provide a general “description” of the status of development of the TON

Blockchain at “various times,” with no further detail.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning the status of development of the TON Blockchain as of October 31, 2019,

at present, and as anticipated at the time of expected launch.

TOPIC NO. 12:

              A description of the development of all Applications, whether developed by
Telegram or by any other persons or entities.




                                                11
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 12 of 23



RESPONSE TO TOPIC NO. 12:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 5. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information. Defendants also object to this Topic on the grounds that it is ambiguous, overly

broad, unduly burdensome and is not proportional to the needs of the case, including its request

that Telegram designate a corporate representative to testify about a general “description” of the

development of all Applications, including those by third parties which is not within Defendants’

possession, custody or control.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their Responses to Plaintiff’s Interrogatories, including

Interrogatory No. 5.

TOPIC NO. 13:

              Telegram’s plans to develop additional uses for Grams and/or Applications before
and after Grams’ launch.

RESPONSE TO TOPIC NO. 13:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies and procedures, if any, regarding Telegram’s

development of potential uses for Grams and/or decentralized applications.




                                                 12
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 13 of 23



TOPIC NO. 14:

                All current actual uses of Grams and all contemplated uses for Grams at the time
of their anticipated launch.

RESPONSE TO TOPIC NO. 14:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 2. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information. Defendants also object to this Topic on the grounds that it is ambiguous, overly

broad, unduly burdensome and is not proportional to the needs of the case, including its request

that Defendants prepare a corporate representative to testify about the “[a]ll current actual uses of

Grams” when Grams have not yet been distributed.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their Responses to Plaintiff’s Interrogatories, including

Interrogatory No. 2.

TOPIC NO. 15:

                How incentive payments using Grams will be programmed into the TON
Blockchain, including the determination of the allocation of incentive payments, including plans
for fixing or adjusting any such payments.

RESPONSE TO TOPIC NO. 15:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 15. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information.




                                                 13
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 14 of 23



               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their numerous submissions on this Topic, including

but not limited to their Responses to Plaintiff’s Interrogatories, including Interrogatory No. 15.

TOPIC NO. 16:

                How TON Foundation or any other entity or person will facilitate the price
stability of Grams or the utility of Grams as a medium of exchange, including the contours of
their “price stabilization” role, under what circumstances they will buy and/or sell Grams, and
whether these purchases and/or sales will be automated and, if so, by what means.

RESPONSE TO TOPIC NO. 16:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 16. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information. Defendants further object to this Topic on the grounds that it is ambiguous, overly

broad, unduly burdensome and is not proportional to the needs of the case, including its request

that Defendants prepare a corporate representative to testify concerning (i) the TON Foundation,

which does not and may never exist; and (ii) how “any other entity or person will facilitate the

price stability of Grams or the utility of Grams as a medium of exchange,” which is substantially

overbroad and seeks information concerning third parties, which are not within Defendants

possession, custody or control.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their numerous submissions on this Topic, including

but not limited to their Responses to Plaintiff’s Interrogatories, including Interrogatory No. 16.

TOPIC NO. 17:

               The amounts of Grams that will be held by Pavel and Nikolai Durov and by any
Telegram employees or other persons or entities controlled by or associated with Telegram upon
the launch of Grams.

                                                 14
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 15 of 23



RESPONSE TO TOPIC NO. 17:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 18. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information. Defendants also object to this Topic on the grounds that it is ambiguous, overly

broad, unduly burdensome and is not proportional to the needs of the case, including its request

that Defendants prepare a corporate representative to testify concerning entities “associated”

with Telegram.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their numerous submissions on this Topic, including

but not limited to their Responses to Plaintiff’s Interrogatories, including Interrogatory No. 18.

TOPIC NO. 18:

              How Telegram determined the terms reflected in each of the Purchase
Agreements, including terms regarding any lock-ups of Grams.

RESPONSE TO TOPIC NO. 18:

               Defendants object to this Topic on the grounds that it seeks information protected

by the attorney-client privilege or attorney work product doctrine. Defendants further object to

this Topic on the grounds that it is ambiguous, overly broad, unduly burdensome, irrelevant, and

is not proportional to the needs of the case, including its request that Defendants prepare a

corporate representative to testify concerning all of the terms in each of the Purchase

Agreements.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.




                                                 15
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 16 of 23



TOPIC NO. 19:

                As stated in Telegram’s answer to the Commission’s Complaint, Telegram’s
“good faith belief that its Private Placement and TON Blockchain project was compliant with
U.S. securities laws.”

RESPONSE TO TOPIC NO. 19:

               Defendants object to this Topic on the grounds that it is ambiguous, overly broad,

unduly burdensome, irrelevant, and is not proportional to the needs of the case. Defendants

further object to this Topic to the extent it seeks information protected by the attorney-client

privilege or attorney work product doctrine.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 20:

                Telegram’s efforts to contact the U.S. Securities and Exchange Commission prior
to the Initial Offering.

RESPONSE TO TOPIC NO. 20:

               Defendants object to this Topic on the grounds that it seeks information protected

by the attorney-client privilege or attorney work product doctrine. Defendants further object to

this Topic on the grounds that it is irrelevant and that there is a more convenient, practical and

less burdensome source for this information, such as Plaintiff’s own files.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 21:

              The steps Telegram took to determine whether any Initial Purchaser of Grams
were acquiring or had acquired Grams for him, her, or itself, or for other persons.




                                                 16
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 17 of 23



RESPONSE TO TOPIC NO. 21:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 7. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information. Defendants further object to this Topic on the grounds that it seeks information

protected by the attorney-client privilege or attorney work product doctrine. Defendants also

object to this Topic on the grounds that it is ambiguous, overly broad, unduly burdensome and is

not proportional to the needs of the case, including its request that Defendants prepare a

corporate representative to testify about the “Initial Purchasers of Grams” when Grams have not

yet been distributed.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their Responses to Plaintiff’s Interrogatories, including

Interrogatory No. 7.

TOPIC NO. 22:

               Telegram’s knowledge of any person’s, including Initial Purchasers’, intention to
resell Grams or to use Grams to purchase goods and services, and the source of the information.

RESPONSE TO TOPIC NO. 22:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests. Defendants further object to this Topic on the grounds that there is a

more convenient, practical and less burdensome source for this information. Defendants also

object to this Topic on the grounds that it is ambiguous, overly broad, unduly burdensome and is

not proportional to the needs of the case, including its request that Defendants prepare a

corporate representative to testify about the resale of Grams or use of Grams to purchase goods

and services when Grams have not yet been distributed.

                                                 17
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 18 of 23



               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants refer Plaintiff to their Responses to Plaintiff’s Interrogatories, including

Interrogatories Nos. 7 and 12.

TOPIC NO. 23:

                 The information about Telegram and Messenger that Telegram disclosed to
potential Initial Purchasers and that it intends to disclose to secondary market purchasers of
Grams.

RESPONSE TO TOPIC NO. 23:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests. Defendants further object to this Topic on the grounds that there is a

more convenient, practical and less burdensome source for this information. Defendants also

object to this Topic on the grounds that it is ambiguous, overly broad, unduly burdensome,

irrelevant and is not proportional to the needs of the case, including its request that Defendants

prepare a corporate representative to testify broadly about the information Telegram “intends to

disclose to secondary market purchasers of Grams.”

               Defendants do not agree to designate a corporate representative to testify

concerning the information that Telegram “intends to disclose to secondary market purchasers of

Grams,” but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 24:

               The preparation of Technical White Papers and other documents regarding the
existence, plans, and status of the TON Blockchain.

RESPONSE TO TOPIC NO. 24:

               Defendants object to this Topic on the grounds that it is ambiguous, overly broad,

unduly burdensome, irrelevant and is not proportional to the needs of the case, including its




                                                 18
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 19 of 23



request that Defendants prepare a corporate representative to testify about the “preparation” of

the Technical White Papers and “other documents,” without any additional detail.

               Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies and procedures, if any, regarding the preparation of

the TON White Papers and offering materials for the Private Placement.

TOPIC NO. 25:

               Any analysis Telegram has undertaken regarding the expected demand for Grams
at launch and the market price of Grams after launch.

RESPONSE TO TOPIC NO. 25:

               Defendants further object to this Topic on the grounds that there is a more

convenient, practical and less burdensome source for this information. Defendants further object

to this Topic on the grounds that it is ambiguous, overly broad, unduly burdensome, irrelevant

and is not proportional to the needs of the case, including its request that Defendants prepare a

corporate representative to testify about “[a]ny analysis” Telegram has conducted without

limitation.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies and procedures, if any, regarding any formal analyses

that Telegram may have performed regarding the expected demand and market price of Grams

following the launch of the TON Blockchain.

TOPIC NO. 26:

                Telegram’s specific expenditures related to its development of TON Blockchain
at various stages of its development, including up to October 31, 2019, at present, and expected
future expenditures, including payments to non-Telegram employees.




                                                19
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 20 of 23



RESPONSE TO TOPIC NO. 26:

               Defendants object to this Topic on the grounds that there is a more convenient,

practical and less burdensome source for this information. Defendants further object to this

Topic on the grounds that it is ambiguous, overly broad, unduly burdensome, irrelevant and is

not proportional to the needs of the case, including its request that Telegram designate a

corporate representative to provide “specific expenditures” and “expected future expenditures”

related to the development of the TON Blockchain at “various times,” with no further detail.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 27:

               The expected amount of funds remaining from the Initial Offering after the
launch, the expected use of those funds, and what persons or entity will decide how that money
is allocated.

RESPONSE TO TOPIC NO. 27:

               Defendants object to this Topic on the grounds that there is a more convenient,

practical and less burdensome source for this information. Defendants further object to this

Topic on the grounds that it is ambiguous, overly broad, unduly burdensome, irrelevant and is

not proportional to the needs of the case, including its request that Telegram designate a

corporate representative to provide the “expected amount of funds remaining” after the launch of

the TON Blockchain, which has not yet occurred and will not occur while this litigation is

pending.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.




                                                20
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 21 of 23



TOPIC NO. 28:

               Telegram’s plans to distribute, allocate, or sell Grams upon launch—including
how many free Grams will be distributed and to whom, and what will be done with the
remainder of the Grams.

RESPONSE TO TOPIC NO. 28:

               Defendants object to this Topic on the grounds that it is duplicative of Plaintiff’s

prior discovery requests, including Interrogatory No. 6. Defendants further object to this Topic

on the grounds that there is a more convenient, practical and less burdensome source for this

information. Defendants further object to this Topic on the grounds that it is ambiguous, overly

broad, unduly burdensome and is not proportional to the needs of the case, including its request

that Defendants prepare a corporate representative to testify about the distribution, allocation or

sale of Grams upon launch when the TON Blockchain has not yet launched and Defendants have

reserved and continue to reserve all rights to change, modify or eliminate the distribution,

allocation or sale of Grams upon launch.

               Subject to and without waiving its General Objections and specific objections set

forth herein, Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies, procedures or plans, if any, regarding Telegram’s

efforts to distribute, allocate, or sell Grams upon launch of the TON Blockchain.

TOPIC NO. 29:

                The steps Telegram has and is taking to comply with the Subpoenas and
Plaintiff’s other discovery requests.

RESPONSE TO TOPIC NO. 29:

               Defendants object to this Topic on the grounds that it seeks information protected

by the attorney-client privilege or attorney work product doctrine. Defendants further object to

this Topic on the grounds that it is overly broad, unduly burdensome and is not proportional to

                                                 21
       Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 22 of 23



the needs of the case, as there is no indication that Defendants have not complied with their

discovery obligations in this Action.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.

TOPIC NO. 30:

               Telegram’s document, email, voicemail and other communications media
retention policy.

RESPONSE TO TOPIC NO. 30:

               Defendants object to this Topic on the grounds that it seeks information protected

by the attorney-client privilege or attorney work product doctrine. Defendants further object to

this Topic on the grounds that it is overly broad, unduly burdensome and is not proportional to

the needs of the case, as there is no indication that Defendants have not complied with their

discovery obligations in this Action.

               Defendants will make a good faith effort to produce a representative to testify

generally concerning Defendants’ policies or procedures, if any, regarding Telegram’s media

retention.

TOPIC NO. 31:

               The authentication of documents produced by Telegram in response to Plaintiff’s
Subpoenas.

RESPONSE TO TOPIC NO. 31:

               Defendants object to this Topic on the grounds that it seeks information protected

by the attorney-client privilege or attorney work product doctrine. Defendants further object to

this Topic on the grounds that it is overly broad, unduly burdensome and is not proportional to




                                                22
         Case 1:19-cv-09439-PKC Document 52-9 Filed 01/02/20 Page 23 of 23



the needs of the case, as there is no indication that Defendants have not complied with its

discovery obligations in this Action.

               Defendants do not agree to designate a corporate representative for this Topic at

this time, but are willing to meet and confer to discuss Defendants’ objections.


Dated:    New York, New York
          December 14, 2019

                                                   /s/ Alexander C. Drylewski
                                                 George A. Zimmerman
                                                 Scott D. Musoff
                                                 Alexander C. Drylewski
                                                 Christopher P. Malloy
                                                 SKADDEN, ARPS, SLATE,
                                                  MEAGHER & FLOM LLP
                                                 Four Times Square
                                                 New York, New York 10036
                                                 Phone: (212) 735-3000

                                                 Attorneys for Defendants




                                                23
